Citation Nr: 0531730	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for lumbar syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to April 1982 
and from April 1983 to April 1986.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Review of the claims folder reveals that the veteran 
submitted a claim for service connection for a neck disorder 
in February 2003.  The Board is unable to locate any rating 
decision that adjudicates that claim.  Therefore, the matter 
is referred to the RO for the necessary action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for lumbar syndrome in 
an April 1999 rating decision.  Although the veteran 
submitted a notice of disagreement with that decision, he did 
not perfect an appeal to the Board.  

3.  The RO continued to deny service connection for lumbar 
syndrome in a January 2002 rating decision; it notified the 
veteran of the denial but he did not initiate an appeal.

4.  Evidence received since the January 2002 rating decision 
is either cumulative or redundant of evidence previously 
considered, or does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The rating decisions of April 1999 and January 2002 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) 
(2005); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).

2.  No new and material evidence has been received since the 
January 2002 rating decision to reopen a claim for service 
connection for lumbar syndrome.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for lumbar syndrome in an 
April 1999 rating decision.  Although the veteran submitted a 
notice of disagreement with that decision, he did not perfect 
an appeal to the Board.  Therefore, that RO rating decision 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.160(d) (2005); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).  
The RO continued to deny service connection for lumbar 
syndrome in a January 2002 rating decision.  It gave the 
veteran notice of this denial, but he did not initiate an 
appeal.  Therefore, the January 2002 rating decision is 
final.  Id.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for lumbar syndrome in an 
April 1999 rating decision because it found that there was no 
nexus between the veteran's lumbar syndrome and his military 
service.  The RO's January 2002 rating decision again denied 
service connection for lumbar syndrome because there was no 
indication that the condition either occurred or was caused 
by service.  Significantly, no indication existed of 
continuity of treatment of the lumbar condition after service 
that would relate it to an in-service injury.  Evidence of 
record at the time of the January 2002 rating decision 
consists of service medical records (SMRs) from April 1983 to 
April 1986; VA outpatient treatment records from Biloxi from 
1997 to 1999; a VA orthopedic examination from March of 1999; 
treatment records from Jefferson County from 1999 and 2000;  
treatment records from "H.F.," MD., from April 1999 to 
August 1999; a physical examination from "J.B.," MD., from 
March 2000; and treatment records from  "S.S.," MD., from 
January 2001 to June 2001.

Evidence received since the January 2002 decision consists of 
VA outpatient treatment records from Biloxi and Pensacola 
from September 2001 to February 2002 and a February 2003 
statement by the veteran in support of his claim. 

The Board finds that the veteran's February 2003 statement is 
cumulative and redundant of evidence previously of record.  
Specifically, the veteran asserts in the statement that he 
hurt his back in service when he fell off a ladder abroad the 
USS Dixie.  Nonetheless, the veteran's SMRs and June 2001 
statement both already include the allegation that the 
veteran suffered a back injury upon falling from a ladder on 
the USS Dixie and received treatment in service.  Thus, his 
February 2003 statement is essentially cumulative of evidence 
of record at the time of the January 2002 rating decision.  
Cumulative or redundant evidence is not "new and material".  
38 C.F.R. § 3.156(a).  

Additionally, the VA outpatient records describe treatment 
for post-traumatic stress syndrome.  The records do not 
relate to the veteran's claim for service connection for 
lumbar syndrome, and therefore are not material for purposes 
of reopening the claim.  38 C.F.R. § 3.156(a).  Simply 
stated, records that indicate treatment for a current back 
disorder do not support a finding that the back disorder is 
related to service.  It follows, therefore, that the records 
do not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).   

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for lumbar syndrome.  
The claim is not reopened.  38 U.S.C.A.  §§ 5108.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated April 2003 and 
June 2003 the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran also indicated in his February 2003 
claim that he understood he must submit new and material 
evidence to reopen the claim.  Moreover, the September 2003 
statement of the case (SOC) includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the March 2003 VCAA 
notice letter prior to the April 2003 rating decision on 
appeal.  The June 2003 VCAA notice letter was issued after 
the April 2003 rating decision.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  However, neither letter asked 
the veteran to provide any evidence in his possession that 
pertains to the claim.  Id. at 120-21.  In any event, the 
Board is satisfied that the veteran actually knew to submit 
such evidence to the RO, given the information he has 
submitted to VA (specifically records of Dr. S., Dr. F., and 
Dr. B.), and the records he authorized VA to obtain on his 
behalf.  In fact, the letters dated March 2003 and June 2003 
advised the veteran that the VA would obtain any information 
the vet requested.  Therefore, any failure to make the 
specific request is non-prejudicial, harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Also, the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
timing or content of VCAA notice has prejudiced him in any 
way.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, in connection with the 
previous claims, the RO has secured the veteran's SMRs, VA 
outpatient treatment records, and relevant medical 
examinations and opinions.  The Board notes that the veteran 
has provided the RO with private medical records and several 
personal statements.  The RO attempted to obtain the 
veteran's SMRs dated from May 1978 to April 1982 during his 
initial period of service from the National Personnel Records 
Center (NPRC); however, according to an April 1997 
correspondence from the NPRC, any SMR records available were 
previously provided.  Regardless, in connection with the 
current rating decision on appeal, the veteran has not 
identified any private or VA medical records or submitted any 
records.
  
The veteran also contends that the VA has failed in its duty 
to assist by not securing a medical opinion concerning the 
etiology of the veteran's alleged back disorder.  See 
38 U.S.C.A. § 5103A(d).  However, because there is no new and 
material evidence to reopen the claim, the Board finds there 
is no obligation to obtain another VA medical opinion.  38 
C.F.R. § 3.159(c)(4)(iii).  The Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

As no new and material evidence has been received, the claim 
for service connection for lumbar syndrome is not reopened.  
The appeal is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


